                                         May 16, 2021

By ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


      Re: United States v. Nkanga, 18 Cr. 713 (JMF), 20 Civ. 2871 (JMF)
Your Honor:
      I write to advise the Court that our client, Dr. Nkanga Nkanga, surrendered to FCI
Fort Dix. He authorized me to withdraw his 2255 motion and to move to withdraw as his
counsel. Daniel Parker and Joshua Horowitz will continue to represent him. On behalf of
Dr. Nkanga, we would like to express our gratitude for the Court’s time and sensitivity
when this 2255 motion was filed last year.

      For the foregoing reasons, I respectfully move to withdraw the 2255 motion (Dkt.
Nos. 115 (criminal case) and 1 (civil case)) and to withdraw as Dr. Nkanga’s counsel.
Thank you for your consideration.

                                         Respectfully submitted,

                                         /s/ Benjamin Silverman
                                         Benjamin Silverman

cc: Counsel of Record (by ECF)
    Dr. Nkanga Nkanga (by U.S. Mail)

           Application GRANTED. The Clerk of Court is directed to terminate Mr. Silverman
           in both the criminal and civil case; to close 20-CV-2871 (JMF); and to terminate
           Doc. #159. SO ORDERED.



                                            May 19, 2021
